Citation Nr: 0523733	
Decision Date: 08/29/05    Archive Date: 09/09/05

DOCKET NO.  02-14 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from August 1965 to April 
1969.   

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Honolulu, Hawaii, which denied entitlement to service 
connection for PTSD.  

In December 2002, the veteran testified before the 
undersigned Veterans Law Judge at a hearing at the RO.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

In October 2003, this matter was remanded to the RO for 
additional development.  


FINDINGS OF FACT

1.  The veteran is not claiming a combat related stressor, 
and there is no evidence that he engaged in combat.

2.  There is no credible supporting evidence that the claimed 
in-service stressors occurred. 


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters: Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The AOJ provided VCAA 
notice letters to the veteran in March 2001 and February 
2004.  The letters notified the veteran of what information 
and evidence must be submitted to substantiate the claim, as 
well as what information and evidence must be provided by the 
veteran and what information and evidence would be obtained 
by VA.  He was also told to inform VA of any additional 
information or evidence that VA should have, and was told to 
submit evidence that pertains to his claim to the RO.  The 
August 2002 statement of the case included the provisions of 
38 C.F.R. § 3.159 and 38 C.F.R. § 3.304(f).  

In Pelegrini; supra, the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.  

The Board finds that the duty to assist has been met.  All 
available service medical records and service personnel 
records were obtained.  Pertinent treatment records from the 
VA medical center in Honolulu and from the Vet Center have 
been obtained.  There is no identified relevant evidence that 
has not been accounted for.   

In a June 2000 letter, the RO informed the veteran that in 
order to evaluate his claim for service connection for PTSD, 
they needed a personal description of the traumatic events 
which caused the PTSD.  The RO informed that veteran that 
they needed a complete, detailed description of the in-
service stressors including a description of the upsetting 
events or experiences, dates, names, places, and the names of 
the persons involved.  The veteran was advised that if the RO 
could not confirm a stressor, the claim would be denied.  The 
veteran submitted statements describing his stressor events 
to the RO and he also provided testimony regarding his 
stressor events at the hearing before the Board in December 
2002.  

The RO forwarded the information about the veteran's claimed 
stressor events to the U.S. Armed Services Center for Unit 
Records Research (USASCRUR) for corroboration.  In October 
2001, the USASCRUR responded and provided a copy of the 1968 
command history of the USS Tutuila, which documented the 
ship's locations, missions, operations, and significant 
activities during 1968.  In March 2004, the National Archives 
and Records Administration provided copies of the deck logs 
for the USS Tutuila for the year of 1968.  The RO was unable 
to corroborate the veteran's stressor events and the veteran 
was notified that his stressor events were not corroborated 
in the statement of the case and in the supplemental 
statement of the case.  The veteran was advised that he could 
submit statements from persons with knowledge of the stressor 
event in support of his claim.  For instance, the June 2000 
duty to assist letter advised the veteran that in limited 
cases, non-medical evidence such as a witness statement is 
sufficient to document events leading to injury.  At the 
hearing before the Board in December 2002, the veteran was 
asked whether he had the names of people he served with who 
could tell VA about what happened in service.  The veteran 
stated that he did not know the names of the people he served 
with and he did not stay in touch with anyone.  The Board 
finds that the RO made all possible efforts in attempting to 
verify the veteran's claimed stressor events and any 
additional efforts would be futile.   

The VCAA requires that VA afford the claimant an examination 
or obtain a medical opinion when there is competent evidence 
that a claimant has a current disability, or persistent or 
recurrent symptoms of a disability; there are indications 
that the disability may be associated with active service; 
and the record is insufficient to decide the claim.  
38 U.S.C.A. § 5103A(d).  The RO did not afford the veteran a 
VA examination since they were unable to verify that the 
stressor events had occurred.  There is no competent evidence 
of record that links the diagnosis of PTSD to the claimed 
stressor events.  There is no indication that the PTSD may be 
associated with service and therefore, VA does not have a 
duty to afford the veteran an examination.    

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

In order to establish service connection, the facts, as shown 
by evidence, must demonstrate that a disease or injury 
resulting in current disability was incurred during service 
or, if pre-existing active service, was aggravated therein.  
38 U.S.C.A. § 1110.

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran. Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d) (2004). 

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case-
by-case basis.  See VAOPGCPREC 12-99 (October 18, 1999).

In order to grant service connection for PTSD to a non-combat 
veteran, there must be credible evidence to support the 
veteran's assertion that the stressful event occurred.  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996). 

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present while enemy attacks occurred would strongly suggest 
that he was, in fact, exposed to such attacks.  Pentecost v. 
Principi, 16 Vet. App. 124 (2002).  In other words, the 
veteran's presence with the unit at the time such attacks 
occurred corroborates his statement that he experienced such 
attacks personally.  A stressor need not be corroboration in 
every detail.  Suozzi v. Brown, Vet. App. 307, 311 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

The record contains evidence in support of one of the three 
elements necessary for service connection for PTSD under 38 
C.F.R. § 3.304(f).  

The record shows that PTSD has been diagnosed.  VA treatment 
records from the Honolulu VA medical center dated in November 
1999 and February 2000 reflect a diagnosis of PTSD.  The VA 
treatment records and Vet Center treatment records do not 
indicate whether the diagnosis of PTSD was based upon the 
veteran's claimed stressor events in service and do not 
provide a link between the diagnosis and the claimed stressor 
events.    

There is no evidence that the veteran engaged in combat with 
the enemy, and the veteran does not assert that he did.  The 
veteran submitted various written statement in which he 
described his stressor events.  He also described the 
stressor events at the hearing before the Board.  In a 
September 1999 statement, the veteran stated that he was 
assigned to the USS Tutuila which was initially based out of 
Vung Tao.  The veteran indicated that the ship's work 
consisted of maintaining and repairing the river boats which 
patrolled the Mekong River.  The veteran stated that the 
river boats would return shot up "pretty bad" and 
casualties would be brought onboard.  The veteran stated that 
bodies, without body bags, were laid in the passageway and he 
would have to walk over them to get where he was going.  The 
veteran stated that some were dead and some were wounded, and 
the wounded would moan and scream.  The veteran estimated 
that 20 died during the 6 month period.  In a March 2001 
statement, the veteran stated that he was assigned to the USS 
Tutuila (ARG -4) and they were in Vietnam from February 1968 
to November 1968, and were based out of Vung Tao.  The 
veteran stated that the event he described took place at An 
Thoi between June and July 1968.  At the hearing before the 
Board in December 2002, the veteran reiterated the above 
stressors events.  He also stated that his ship never came 
under fire, but it sent out fire.  

There is no indication in the service records that the 
veteran was awarded a medal indicative of combat.  The 
veteran does not assert that he engaged in combat with the 
enemy.  Since there is no evidence that the veteran engaged 
in combat, and he is not claiming combat related stressors, a 
grant of service connection requires credible supporting 
evidence of the claimed in-service stressors.  
38 C.F.R. § 3.304(f).  

The veteran's statements, or those of medical professionals, 
cannot fulfill this requirement.  Moreau v. Brown, at 395-
396; see also Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) 
(holding that a veteran's testimony, by itself, cannot, as a 
matter of law, establish the occurrence of a non-combat 
stressor).  

The RO obtained the veteran's service personnel records and 
contacted the USASCRUR and the National Archives in an 
attempt to corroborate the veteran's stressor events.  The 
veteran's service personnel records indicate that the veteran 
was assigned to the USS Tutuila from March 23, 1968 to 
October 16, 1968.  His military occupational specialty was 
fireman.  

The USASCRUR provided the 1968 command history of the USS 
Tutuila which documents the ship's location, missions, 
operations, and significant activities.  The command history 
indicates that from January 1 to April 9, the ship was 
anchored in Vung Tau, Vietnam, and operated in support of the 
Allied units in the Mekong Delta Area.  The command history 
indicates that the USS Tutuila operated as the primary repair 
facility for American and Allied units engaged in patrolling 
the coast and rivers in the Mekong Delta area.  From April 9 
to April 12, the ship was underway from Vung Tau to An Thoi, 
Vietnam.  From April 12 to September 30, the USS Tutuila 
provided support for units of the Coastal Division Eleven, 
Coast Guard Divisions Eleven, and other Allied units at An 
Thoi.  The command history indicates that while in An Thoi, 
the ship provided vital support to the Coastal Division 11 
and Coast Guard Division 11, and the USS Tutuila was 
particularly valuable in the area of hull repair, since it 
was the only ship in the area with the capability of lifting 
the boats.  The USS Tutuila also functioned as a modified 
"Training Command" and trained Vietnamese personnel in 
repair and operation of PCF's.  From September 27 to 
September 30, the ship returned to Vung Tau.  From November 
19 to December 6, the ship was underway for Yokosuka, Japan.  
From December 6 to December 31, the USS Tutuila was in 
Yokosuka for shipyard overhaul.  The command history 
described in detail the various tasks the USS Tutuila 
performed in 1968 and the tasks consisted of repair work for 
the units the ship serviced.  There was no mention in the 
command history that the USS Tutuila assisted casualties from 
war or brought wounded or dead soldiers or sailors onboard.   

In March 2004, the National Archives and Records 
Administration provided copies of the deck logs from the USS 
Tutuila for the year of 1968.  The deck logs essentially 
report where the USS Tutuila was moored, anchored, or 
underway; the condition of the ship; the name of the ships 
moored or anchored along side of the USS Tutuila; the names 
of the commanding officers; and events on the ship such as 
drills, injuries, fires, or absentees.  The deck logs did not 
indicate that the USS Tutuila took wounded or dead soldiers 
or sailors onboard.  

While there is arguably evidence of a diagnosis of PTSD in 
accordance with 38 C.F.R. § 4.125, there is no credible 
supporting evidence that the claimed stressors occurred.  The 
veteran did not submit any evidence to support that the 
stressor event occurred.  The USASCRUR and the National 
Archives were unable to verify the stressor event.  The RO 
was unable to obtain any credible supporting information.  
The Board finds that there is no credible supporting evidence 
that the claimed stressor event, which involved the veteran 
seeing dead and wounded soldiers and sailors brought onboard 
the USS Tutuila.  

In conclusion, the Board finds that the persuasive evidence 
of record establishes that the veteran did not engage in 
combat with the enemy, and there is no credible supporting 
evidence of the claimed in-service stressors.  As such, the 
preponderance of the evidence is against the claim of service 
connection for PTSD and service connection for PTSD is 
denied.  


ORDER

Entitlement to service connection for PTSD is denied.  




	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


